The Opiniqh of the Court, — In this case it appears that the foundation of this action, that is, the giving the single bill, was in Fleming county ; and that the cause of action, that is, the nonpayment of the money, accrued in Mason county, That the defendant in the court below, when this suit was commenced, was an inhabitant of Montgomery county, and that no capias had issued in the same suit against the said defendant in the said county ; nor was there an endorsement on the writ issued in this suit, of u no bail required but, on the contrary, an endorsement requiring bail; which having been taken advantage of in proper time, it is conceived that the inferior court erred in giving judgment for the plaintiffs in that court on the case agreed ; in as much as it is deemed to be the duty of a debtor to seek his creditor, and to make payment of his debt, wheresoever he may be found within the state (a), and that the cause of action accrues in the county where the creditor resides, find not where the bond, bill, or note, is given. If a debtor conceives this to be a hardship, he may easily avoid it when he executes the obligation, by making it payable at a particular place, as well as on a particular day. — t—Judgment reversed.

 Chambers a fs, V/mn, m pote, poji.